BELCHER, Judge.
The conviction is for contributing to the delinquency of a minor; the punishment, 90 days in jail.
In view of our disposition of this case a statement of the facts will be omitted.
Attorneys for the state confess error in this cause and in doing so agree with the contention of the appellant that the complaint and information are void because the jurat on the *266complaint shows that the oath of the affiant was administered by one person in the name of another.
The jurat on the complaint shows that the oath was adminstered to the affiant in the name of Jim Bates, County Attorney, Hidalgo County, Texas; Criminal District Attorney, Hidalgo County, Texas, by Raul L. Longoria, Assistant.
The oath to the affiant, under the facts here presented, cannot be legally administered by the assistant in the name of his principal, and for that reason the complaint herein is void, as well as the information based thereon. 12 Texas Jur. 585, Sec. 258; Stalcup v. State, 99 Texas Cr. R. 415, 269 S.W. 1044.
The judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the court.